Appeal by the defendant from a judgment of the Supreme Court, Kings County (Demarest, J.), rendered May 10, 1999, convicting him of assault in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Initially, the defendant’s contention that the court improperly directed a juror who was suffering from a migraine headache to continue deliberating despite her discomfort and that the juror’s subsequent assurance that she would “be okay” was insufficient to allow her to continue deliberating, is unpreserved for appellate review (see CPL 470.05 [2]). In any event, the Supreme Court properly questioned her pursuant to CPL 270.35 (2), and providently exercised its significant discretion in determining that the juror was able and willing to continue (see People v Jeanty, 94 NY2d 507 [2000]; People v Page, 72 NY2d 69 [1988]).
The defendant’s remaining contentions are without merit. Altman, J.P., Goldstein, Adams and Mastro, JJ., concur.